21-10252-tmd Doc#4-1 Filed 04/06/21 Entered 04/06/21 17:18:52 List of Creditors Pg 1
                                      of 1



 3rd TRI 2020, Ltd
 PO Box 200463
 Austin, TX 78720

 3rd TRI 2020, Ltd
 c/o Michael Deitch
 The Deitch Law Office
 800 Rio Grande
 Austin, Texas 78701

 David Escamilla, Travis County Attorney
 c/o Jason A. Starks
 Assistant County Attorney
 P. O. Box 1748
 Austin, TX 78767

 Alliance Tax Advisors
 433 E. Las Colinas Blvd
 Irving, TX 75039

 Geary Porter & Donovan PC
 PO Box 700248
 Dallas, TX 75730

 Julia Clark & Associates PC
 1401 West Avenue
 Austin, TX 78701

 Inoca Holdco II LLC
 PO Box 19047
 Austin, TX 78760

 City of Austin
 P.O. Box 2267
 Austin, TX 78783

 Heads Up Cleaning Services
 PO Box 293
 Lockhart, TX 78644

 Office of the US Trustee
 903 San Jacinto Boulevard
 Room 230
 Austin, TX 78701




 5601795.1 FJR 510.20
